Title: To George Washington from Poellnitz, 26 December 1789
From: Poellnitz, Friedrich Charles Hans Bruno, baron von
To: Washington, George


          
            Sir
            New York 26th Decbr 1789.
          
          The countenance Your Exellency has been pleas’d to give, to my feeble efforts in agriculture, has encouraged the promulgation of this Essay, the manuscript of which, I send to your Exellencys perusal, before I giv’ it to the printer, from whom I

expect the alteration, of the to a foreigner unavoidable faults of ortography.
          Permit’ me Sir to decorate this pamphlet with a great Title, by writing on the head “This Essay is respectfully inscribed &.&.&. to your Exellency; this will make more impression on the minds, then all the Arguments contained in the Essay, as it conveys the Idea, that what may be Useful in it, has received your Exellency’s gracious Sanction. I am respectfully your Exellencys, most humble, and devoted, Servant.
          
            F. C. H. B. Poellnitz
          
          
            The quantity the Mill can thrash in an hour, is left in bianco, ’til I receive Your Exellency’s Order, for the Experiment.
          
        